Citation Nr: 9903934	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  96-40 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1966 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1995 rating decision of the Chicago, 
Illinois Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for multiple 
sclerosis due to Agent Orange exposure.  In October 1998 the 
veteran testified before a traveling member of the Board at 
the RO.  


REMAND

The veteran contends that he began showing manifestations of 
multiple sclerosis in the early 1970s, right after his 
discharge from service, but just ignored the symptoms, and 
was not properly diagnosed with multiple sclerosis until 
1994.  

Service medical records show no diagnosis of or treatment for 
multiple sclerosis.  In support of his claim, the veteran 
testified at Travel Board hearing and submitted several 
statements from himself, his family, friends, and co-workers, 
indicating that he experienced various "symptoms" upon his 
return from service, including weakness, incoordination, 
slurred speech, forgetfulness, unstable gait, bladder 
problems, poor vision, and a slow thinking process.  He also 
submitted a statement from one of his brothers, Glenn D. 
Olson, who reported that he was in service at the same time 
as the veteran, and they were sent to Vietnam together and 
were at the same base.  His brother noticed that in the last 
two years of service the veteran seemed to lose a lot of his 
memory, had slowed down, had weak joints in the knees and 
ankles, slurred speech, bladder problems, and numbness in his 
hands.  

Of record is medical evidence showing that the veteran's 
"symptoms" started in at least October 1985, when he was 
hospitalized for difficulties with urinating.  In December 
1992 he was hospitalized for double vision of the right eye 
and an unsteady gait with loss of balance and other unrelated 
diagnoses.  In December 1994 multiple sclerosis was 
diagnosed.  
In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110.  Where a veteran served 90 days or more 
during a period of war or peacetime after December 31, 1946 
and multiple sclerosis becomes manifest to a degree of 10 
percent or more within 7 years from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 
3.309 (1998).  The statements and testimony submitted by the 
veteran are presumed credible, and are sufficient to show 
that he experienced the reported symptoms, but not sufficient 
to show that they are related to the multiple sclerosis.  The 
veteran and his family, friends and co-workers are 
laypersons, and do not have the expertise to establish a 
medical diagnosis .  Layno v. Brown, 6 Vet. App. 465 (1994).  
Hence, it is not shown by competent (medical) evidence that 
multiple sclerosis was manifested in service or to a degree 
of 10 percent within seven years of discharge.

If a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
postservice continuity of symptomatology.  38 C.F.R. § 
3.303(b).  To demonstrate continuity of symptomatology, the 
symptoms, not treatment are the essence of any evidence of 
continuity of symptomatology.  As to threshold determinations 
of well groundedness, such evidence of symptoms is generally 
presumed credible and is not subject to weighing.  
Additionally, to show the relationship between the present 
disability and the continuity of symptomatology, medical 
evidence is required, unless such relationship is one as to 
which a lay person's observation is competent to identify its 
existence.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  

The Board notes that the veteran's claim is well grounded; it 
is plausible.  There is ample evidence that he has multiple 
sclerosis and there is both lay and medical evidence showing 
some continuity of symptoms.  It is unclear, however, whether 
the noted symptoms relate to the veteran's multiple 
sclerosis.  This is a medical question that requires medical 
expertise.  Because the veteran has satisfied his burden of 
presenting a well-grounded claim, the VA has a duty, pursuant 
to 38 U.S.C.A. § 5107(a), to assist him in developing the 
facts pertinent to the claim.  
The Board also notes that the veteran testified that he was a 
firefighter for 23 years and underwent annual job physicals.  
Reports of physical examinations or physical fitness tests 
performed during his career as a firefighter may contain 
information which directly bears on his claim.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following:

1.  The RO should obtain the veteran's 
medical records from the Rock Island 
Arsenal Fire Department, specifically 
including reports of any physical 
examinations or physical fitness testing.  
The veteran should cooperate by providing 
any necessary releases.  In conjunction 
with this request, he should be advised 
of the provisions of 38 C.F.R. § 3.158. 

2.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers (VA and private) who have 
treated him for multiple sclerosis since 
November 1996.  The RO should obtain 
complete clinical records from the 
identified treatment sources and 
associate them with the claims folder.

3.  The RO should then forward the 
veteran's file for review by a VA 
neurologist.  The examiner must review 
the claims file, including all of the lay 
statements submitted by the veteran, and 
any additional records obtained pursuant 
to the aforementioned orders.  The 
examiner should provide an opinion as to 
when the veteran's multiple sclerosis was 
first manifested.  The complete rationale 
for any opinion(s) expressed must be 
provided.  

4  The RO should then readjudicate the 
claim.  If it remains denied, the 
veteran and his representative should be 
provided an appropriate supplemental 
statement of the case and given the 
opportunity to respond.

Thereafter, the claim should be returned to the Board for 
further review.  No action is required of the veteran unless 
he receives further notice. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1998), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

- 5 -


